ACCEPTED
                                                                                          03-14-00570-CR
                                                                                                  6704299
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     8/28/2015 2:38:17 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00570-CR

ERIC BYRON CRAYTON                         §        IN THE THIRD FILED IN
                                                             3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
VS.                                        §        DISTRICT 8/28/2015
                                                              COURT2:38:17
                                                                         OF PM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                         §        APPEALS OF TEXAS Clerk




      STATE’S NOTICE OF INTENT TO ARGUE BEFORE THE COURT

Dear Mr. Jeffrey D. Kyle, Clerk of the Honorable Third District Court of Appeals:

       The Court ordered that oral argument in the above-styled and -numbered

cause would take place on October 7, 2015 at 1:30 p.m. before Justices Puryear,

Goodwin and Bourland. The Court requested that our office notify you in writing

of our intention to argue the case before the Court. Accordingly, the State files this

written notice that Assistant Criminal District Attorney Clayten Hearrell, the

author of the State’s brief, intends to argue this case before the Court on said date

with another attorney from our office sitting second chair.



                                       Respectfully submitted,

                                       /s/ Joshua D. Presley
                                       Joshua D. Presley SBN: 24088254
                                       preslj@co.comal.tx.us
                                       Comal Criminal District Attorney’s Office
                                       150 N. Seguin Avenue, Suite 307
                                       New Braunfels, Texas 78130
                                       Ph: (830) 221-1300 / Fax: (830) 608-2008



                                          1
                          CERTIFICATE OF SERVICE

      I, Joshua D. Presley, Assistant District Attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this State’s Notice of Intent

to Argue before the Court has been delivered to Appellant ERIC BYRON

CRAYTON’s attorney in this matter:

      Richard E. Wetzel
      wetzel_law@1411west.com
      1411 West Avenue
      Suite 100
      Austin, TX 78701
      Attorney for Appellant on Appeal

By electronically sending it to the above-listed email address through

efile.txcourts.gov e-filing service this 28th day of August, 2015.



                                              /s/ Joshua D. Presley
                                              Joshua D. Presley




                                          2